                      Case 2:17-cv-00178-JLR Document 199-1 Filed 11/12/19 Page 1 of 7

                                                                                                                               Page 1

                                                                     1                   UNITED STATES DISTRICT COURT
                                                                     2                  WESTERN DISTRICT OF WASHINGTON
                                                                     3                            AT SEATTLE
                                                                     4
                                                                          JOHN DOE, et al.,        ) Case No. C17-0178JLR
                                                                     5                             )
                                                                               Plaintiffs,         )
                                                                     6                             )
                                                                               v.                  )
                                                                     7                             )
                                                                          DONALD TRUMP, et al.,    )
                                                                     8                             )
                                                                               Defendants.         )
                                                                     9    -------------------------)
                                                                          JEWISH FAMILY SERVICES, ) Case No. C17-1707JLR
                                                                     10   et al.,                  )
                                                                                                   )
                                                                     11        Plaintiffs,         )
                                                                                                   )
                                                                     12        v.                  )
                                                                                                   )
                                                                     13   DONALD TRUMP, et al.,    )
                                                                                                   )
                                                                     14        Defendants.         )
                                                                          -------------------------)
                                                                     15
                                                                     16                       Thursday, February 21, 2019
                                                                     17
                                                                     18        30(b)(6) Deposition of JENNIFER B. HIGGINS, taken
                                                                     19   at the offices of Skadden Arps Slate Meagher & Flom,
                                                                     20   LLP, 1440 New York Ave NW, Washington, D.C. beginning
                                                                     21   at 9:01 a.m., before Nancy J. Martin, a Registered
                                                                     22   Merit Reporter, Certified Shorthand Reporter.




                                                            Page 5                                                             Page 13

1       WASHINGTON, D.C., THURSDAY, FEBRUARY 21, 2019;               1    meet with?

2                                 9:01 A.M.                          2         A.   From the refugee affairs division and

3                                                                    3    international operations division at USCIS.

4                           JENNIFER V. HIGGINS,                     4         Q.   Which individuals?

5                     having been first duly sworn,                  5         A.   You want their names?

6                 was examined and testified as follows:             6         Q.   Uh-huh.

7                                                                    7         A.   Joanna Ruppel, Mary Margaret Stone, Matt

8                                EXAMINATION                         8    Lenkowski.    The attorneys were Colleen

9    BY MR. COX:                                                     9    Zengotitabengoa.

10           Q.     Good morning, Ms. Higgins.     Welcome back.     10             REPORTER MARTIN:     I'm sorry.     Who?   Colleen?

11           A.     Thank you.                                       11             THE WITNESS:     Zengotitabengoa.     I can spell

12           Q.     Can you just state your name and employment      12   it for you.     Z-e-n-g-o-t-i-t-a-b-n-g-o.      It's not

13   for the record.                                                 13   quite right, but it's close.

14           A.     Jennifer V. Higgins, and I am the associate      14             Ron Whitney, Ann Shirazi, and there were

15   director for refugee asylum international operations            15   probably other handful of people on the telephone.             So

16   at USCIS.                                                       16   I'm not remembering their specific names.

17           Q.     Thank you.   So as you may remember from last    17   BY MR. COX:

18   week, my name is Justin Cox.         I represent the            18        Q.   Who were they with?

19   plaintiffs in the Jewish Family Services vs. Trump              19        A.   Refugee affairs division primarily.         Oh,

20   case.        With me are three -- first three attorneys here    20   Jennifer Kliska, Bobby Johnson.      Those are the ones I

21   are also counsel for the JFS plaintiffs, and Tana Lin,          21   can remember.

22   at the end is counsel for plaintiffs in the Doe v.              22        Q.   Okay.     And did you review any documents in
                   Case 2:17-cv-00178-JLR Document 199-1 Filed 11/12/19 Page 2 of 7

                                                      Page 14                                                         Page 15

1    preparation for today's deposition?                         1    haven't mentioned yet?

2         A.   I did.                                            2         A.    I reviewed some documents that involved

3         Q.   What did you review?                              3    circuit rides that the refugee division had.      That

4         A.   I reviewed all of the exhibits from the last      4    covers it, I think.

5    deposition and the court documents.       I reviewed        5         Q.    What kind of documents?

6    answers to questions from the prior deposition.             6         A.    Just charts showing where they went.

7         Q.   You said the exhibits from the last               7         Q.    Do you know if those have been produced to

8    deposition.   You mean from your last deposition?           8    the plaintiffs in this case?

9         A.   From my fact deposition, yes.                     9         A.    I believe there have been charts related to

10        Q.   Okay.    And which court documents did you        10   circuit rides that were produced, yes.

11   review?                                                     11        Q.    Were the charts that you reviewed ones that

12        A.   Basically all of the interrogatories, other       12   were produced?

13   declarations from other individuals, Neil Latta,            13        A.    I don't believe that all of the charts that I

14   Joanna Ruppel, and, you know, the preliminary               14   reviewed were.

15   injunction itself.     The stay denial.                     15        Q.    Did you review any other documents that you

16        Q.   Did you review the transcripts of Kelly           16   haven't mentioned yet?

17   Gauger's deposition?                                        17        A.    No.

18        A.   I did not.                                        18        Q.    No one prepared any memos for you, for

19        Q.   Did you review the transcript of Hilary           19   example?

20   Ingraham's deposition?                                      20        A.    There were no memos.

21        A.   I did not.                                        21        Q.    Okay.   Did you communicate with anyone else

22        Q.   Did you review any other documents that you       22   that you haven't mentioned yet about today's




                                                     Page 105                                                        Page 106

1         Q.   So to summarize, there was an instruction         1    schedule, and in that circuit ride schedule State

2    given not to schedule SAO nationals for circuit ride        2    Department had already taken the action to

3    interviews?                                                 3    deprioritize some of the SAO locations.

4         A.   So that instruction is really more in line        4               So some of the locations that were SAO heavy

5    with something that the State Department would provide      5    on the first version were actually taken off on the

6    because they're the ones who actually scheduled the         6    second version of their ask to us.

7    interviews.   Our instruction was really putting on         7         Q.    Was that -- well, let me back up.

8    notice that our staff would be deprioritizing.         We   8               So I understand from various depositions in

9    wouldn't be doing very many SAO national interviews.        9    this case that coming up with the circuit ride

10   But the scheduling of the interview itself is done by       10   schedule is a discussion between USCIS and PRM?

11   the Department of State.                                    11        A.    That's right.

12        Q.   So I understand the distinction.      I'm just    12        Q.    I -- and so USCIS -- I think what you said a

13   wondering if it, practically speaking, makes a              13   minute ago is that USCIS informed PRM that USCIS would

14   difference.   As I understand it, trying to understand      14   be the deprioritizing interviews of SAO nationals?

15   what you just said, USCIS told the State Department,        15        A.    I think that through interagency discussions

16   "We're not going to be interviewing SAO nationals,"         16   in the agency memo, all parties were on notice that we

17   generally speaking.                                         17   would be deprioritizing those at that time.       And what

18        A.   Actually, the way it happened would actually      18   I'm saying is that State Department proactively, when

19   have been in the reverse.     So we had received an         19   they gave us their second ask for their circuit rides,

20   original circuit ride scheduled for Q2 prior to the         20   actually already began deprioritizing when they sent

21   agency memo on October 20, and then on November 20          21   us that second circuit ride list.

22   they sent us a revised version of that circuit ride         22        Q.    Did they do that, at least in part, based on
                    Case 2:17-cv-00178-JLR Document 199-1 Filed 11/12/19 Page 3 of 7

                                                      Page 107                                                            Page 108

1    USCIS communications that USCIS' would be                      1    November 20, which, as I said, already took into

2    deprioritizing the interview of SAO nationals?                 2    consideration the deprioritization, and then

3               MR. SNELL:     Objection.   Foundation and          3    additional discussions occurred after that.

4    speculation.                                                   4    BY MR. COX:

5               THE WITNESS:    I don't know if that's the case     5            Q.   Okay.   So the -- when was that first list

6    or not.    My understanding, actually, is that there           6    again you mentioned?

7    were many SAO heavy locations that even at the start           7            A.   October 20.

8    of the discussion, when they gave us that first ask            8            Q.   Okay.   So your understanding is that the

9    prior to the agency memo, we had some concerns about           9    November 20 list that they provided reflected the

10   because we have so many new staff, those locations             10   deprioritization of SAO nationals ordered by agency

11   aren't good for the infield training that they're              11   memo?

12   required to receive when they first go out on their            12           A.   In large part, yes.   Because, in fact, they

13   very first circuit ride.                                       13   identified particular -- they took some locations off

14              They're very complicated locations.      So we      14   that had heavy SAO populations.       Egypt and Jordan, for

15   try to send them to easier locations.        So my staff had   15   example, they took off from their first ask.         That was

16   already communicated to PRM that some of those                 16   off their second ask when we got it.        And then they

17   locations wouldn't really work well for the very new           17   identified locations where they were -- there were

18   refugee core officers that we had that needed to go            18   non-SAO nationals as a priority.

19   out on a circuit ride.                                         19           Q.   I'm going to circle back for a second.      We'll

20              Then the agency memo happened.      Then I don't    20   talk more about circuit rides in a moment.

21   know that there were any other discussions on the              21                There was some instruction that DHS gave to

22   circuit rides until they gave us that second ask on            22   deprioritize SAO nationals in circuit ride interviews;




                                                      Page 129                                                            Page 130

1    were ultimately rejected because of the agency memo;           1    the predeparture trainings that they would be

2    correct?                                                       2    receiving January before they rolled out for their

3         A.    Correct.                                            3    circuit rides.

4         Q.    And Mary Margaret Stone, for example, would         4                 So they were finalized, and, again, with the

5    know more about that than you?                                 5    caveat they're never final, right before the

6         A.    She would know whether there were circuit           6    preliminary injunction.

7    ride schedules that were rejected, yes.                        7            Q.   Do you know how many refugee officers

8         Q.    On a location-by-location basis?                    8    participated in the circuit rides during the second

9         A.    Yes.   Although I'm not sure she would have         9    quarter of fiscal --

10   been able to memorize it.                                      10           A.   50.

11        Q.    But she could go back and find out that             11           Q.   50 total?

12   information?                                                   12           A.   Yes.

13        A.    She could.                                          13           Q.   And that's for Q2?

14        Q.    So on Q2 of fiscal year 2018, when was the          14           A.   Yes.

15   circuit ride schedule finalized for that quarter?              15           Q.   Do you know how many for Q1?

16        A.    So as I said, we got the original ask from          16           A.   It was 25.

17   the Department of State on October 20.        Then we got      17           Q.   Why so many fewer?

18   their second ask on November 20.        And the circuit        18           A.   Because most of those officers were going

19   rides were essentially locked in just prior to the             19   over to the asylum division to assist them with the

20   preliminary injunction.       And we know that to be the       20   asylum backlog and reinstituting the last-in/first-out

21   case because we had already identified the officers            21   processing so that we could keep up with incoming

22   who would be going on circuit rides.        We had scheduled   22   asylum receipts.
                       Case 2:17-cv-00178-JLR Document 199-1 Filed 11/12/19 Page 4 of 7

                                                         Page 132                                                                   Page 133

1    They did a great job.       They actually adjudicated             1    State Department came back with their November 20 ask

2    15,000 extra cases.                                               2    for Q2, they had already removed some of the countries

3                In Q1 of FY 19 we sent approximately 60 or            3    that were heavy SAO populations based on the agency

4    so, just to make sure that we were keeping up with                4    memo to deprioritize.

5    receipts on the asylum side.        They did another great        5                   So, for example -- I think I said this

6    job.                                                              6    earlier -- Egypt and Jordan were removed from the

7                And then this quarter we're going on a                7    list.        We then again engaged in a dialogue with them

8    volunteer basis and having refugee officers volunteer             8    about the circuit rides and ultimately determined we

9    to go on circuit rides on the asylum side.                        9    would go to locations where there would be very few,

10               So it's a much smaller number.        You know,       10   virtually none, SAO nationals on the circuit rides.

11   less than a dozen for sure.        It might even be less --       11   BY MR. COX:

12   it might be, you know, in the single digits.                      12           Q.     In addition to Egypt and Jordan, were any

13               We are primarily now using our field                  13   other locations removed from the list?

14   operations directorate staff.           We have just trained 30   14           A.     There were.

15   of them to be able to make up for what the refugee                15           Q.     Which ones?

16   officers won't be doing because we're devoting them to            16           A.     Well, I'm not sure I'm going to remember all

17   doing refugee processing overseas.                                17   of them.        But Germany, Moldova, Belarus, Austria.

18          Q.   What effect did the agency memo have on the           18   Iraq was ultimately removed.           Not in their ask.      It

19   fiscal year 2018 Q2 circuit ride schedule?                        19   was on their ask.           It was ultimately removed.      And

20               MR. SNELL:     Objection.     Calls for a             20   then Turkey, we couldn't go because of security

21   narrative.                                                        21   situations.        So we ended up not going there in the

22               THE WITNESS:    So as we discussed, when the          22   end.




                                                         Page 134                                                                   Page 138

1           Q.   But you had planned to go?                            1    come from?        It's not in the agency memo; right?

2           A.   It's hard to say.     It was on their second          2            A.     No, it's not.    That's something that

3    quarter ask, but at that point there had been some                3    operationally which allowed to occur.               I mean once

4    massive security issues.        So we knew we couldn't send       4    someone has their travel document, as you were talking

5    our officers there.                                               5    about earlier, we would have really had to have

6           Q.   When did those security issues take place?            6    instructed CBP to turn them around because once they

7           A.   Right around that period of time.                     7    had that travel, document they're essentially able to

8           Q.   Which period are we talking about?                    8    travel around quite freely.           So it just made practical

9           A.   Q2.    So, again, we got that second ask on           9    sense to allow them to continue.

10   November 20.       So I think it was around that time.            10           Q.     Was there a process created for this

11   They may have even occurred a little bit earlier, and             11   case-by-case determination described in the waiver

12   State Department was wondering if we could go back now            12   provision?

13   that the security issues had been resolved, but they              13                  MR. SNELL:     Objection.   Vague.

14   had not been resolved.       So we did not go for security        14                  THE WITNESS:    There was never a process

15   concerns.                                                         15   finalized, no.

16          Q.   Why was Iraq removed?                                 16   BY MR. COX:

17          A.   Because --                                            17           Q.     Was there a process started?

18               MR. SNELL:     Objection.     Lack of foundation.     18           A.     There was a dialogue started about it, yes.

19               THE WITNESS:    Because, again, most of those         19   The Department of State had identified I think

20   cases are SAO nationals, and we were deprioritizing               20   approximately 200 or so cases that they sent to us at

21   them at the time.                                                 21   the end of November saying they thought warranted

22               MR. COX:     Now would be a good time for a           22   national interest exception and wanted our views on
                    Case 2:17-cv-00178-JLR Document 199-1 Filed 11/12/19 Page 5 of 7

                                                    Page 139                                                               Page 140

1    that case.                                                   1    that PRM sent USCIS a list of approximately 200?

2              Our folks started looking at the list and          2            A.    Yes.

3    realized that there were a lot of individuals on the         3            Q.    And those were 200 cases and not individuals?

4    list who needed security checks rerun, or new SAOs,          4            A.    I mean it was approximately 200 cases.        I

5    for example.    And so around mid-December they went         5    understand it was probably around the same number of

6    back to state and said they should take another look         6    individuals, but I don't know for sure.

7    at the list and let us know which ones were the              7            Q.    Okay.    And you said that USCIS got back to

8    highest priority, meaning which ones were the most           8    PRM at some point and asked them to priorities -- to

9    likely to actually be able to travel because maybe           9    more prioritize the list?          Is that what you said?

10   they had more completed actions on their case.               10           A.     Yeah.    So they started taking a look at the

11             So the dialogue started at that time.     But      11   list.        So State Department had sort of indicated that

12   then, of course, with the preliminary injunction, that       12   there was a national interest exception, and our folks

13   review became sort of moot.                                  13   were taking a look at the risk element of that waiver

14        Q.   Who was responsible for implementing the           14   process.        And as they were going through the list,

15   waiver provision at DHS?                                     15   they realized the cases were really just a hodgepodge

16        A.   At DHS?                                            16   of people who, even if we were to really dig into them

17        Q.   Uh-huh.                                            17   and conduct that review, they probably wouldn't be

18        A.   The refugee affairs division was responsible       18   able to travel anyway because they were pending other

19   for being able to conduct those reviews.                     19   security checks.

20        Q.   So Barbara Strack headed RAD at the time?          20                  So what we did is we went back to state and

21        A.   Barbara was the head of RAD at the time, yes.      21   said, "Why don't you prioritize this list so that

22        Q.   So this dialogue that you described, you said      22   we're sure to be working the cases that are most




                                                    Page 141                                                               Page 142

1    likely to travel first."                                     1    Jennifer Smith and said, "Reprioritize based on

2         Q.   In what form did DHS get back with the State       2    closeness to travel"?

3    Department?                                                  3            A.    So to be clear, Ann Shirazi is the one who

4         A.   I understand from my staff that it was a           4    wrote the E-mail reminding them of that agreement.              In

5    telephonic communication.                                    5    terms of the direct staff that were involved in that

6         Q.   Between who?                                       6    communication, I believe it was Ann Shirazi.            I don't

7         A.   The desk officer staff.    I know Ann Shirazi      7    know if it was a group call where other people were on

8    was involved in the discussion, and I believe it was         8    that telephone call or not.

9    Jennifer Smith.     And they followed up in an E-mail in     9            Q.    And you just said "remind her of that

10   mid-December, Ann Shirazi did, to Jennifer Smith             10   agreement."          You understood that there was an

11   saying, "Hey, based on that discussion that we had the       11   agreement reached?

12   other day, just making sure you guys are going to get        12           A.     The agreement that they would go back and

13   back to us with a prioritized list."                         13   give us a prioritized list to work from.

14        Q.   Okay.     So if the State Department's testimony   14           Q.     Was the list of 200 too long?

15   was that DHS never got back to them about this list of       15                  MR. SNELL:     Objection.   Vague.

16   200, do you know why that would be?                          16                  THE WITNESS:    What do you mean "too long"?

17        A.   I would suspect they are misremembering            17   BY MR. COX:

18   because I reviewed an E-mail that went back to them          18           Q.     That's what the State Department testified

19   and said, "Hey, just checking back that we -- that you       19   to, that DHS informally let them know that it was too

20   guys are going to reprioritize this list."      So to say    20   long?

21   they never got back to them would not be accurate.           21           A.     I'm not aware of anyone saying that it was

22        Q.   And your testimony is that Ann Shirazi called      22   too long.        I'm aware of people saying that it made
                    Case 2:17-cv-00178-JLR Document 199-1 Filed 11/12/19 Page 6 of 7

                                                      Page 143                                                               Page 179

1    sense to prioritize the people who were likely to              1    see a distinction between those two.

2    travel.                                                        2            A.    Again, I feel like we're arguing over

3          Q.   Is that in writing anywhere?                        3    semantics.           And I'm just trying to be very clear about

4          A.   It's in an E-mail that I just described.            4    what I did.           We had conversations with our counsel and

5          Q.   And what does the E-mail say again?                 5    our operational staff.           Based on that, we drafted, by

6          A.   It's an E-mail from Ann Shirazi going back to       6    consensus, an instruction that I was very comfortable

7    the Department of State saying, "Based on our prior            7    with and sent out to my staff.

8    discussion, we understood you all were going to                8            Q.    Were your instructions based on anything

9    prioritize the list of cases.        Is that -- just making    9    else?

10   sure you guys are going to do that for us."                    10           A.     No.

11              MR. COX:     Can you guys give us that E-mail,      11           Q.     All right.     We'll move on.

12   produce it?                                                    12                  Are you aware that the government asked the

13              MR. SNELL:     Yeah.   At the end of this it        13   Court to stay the preliminary injunction issued by the

14   would be helpful if you make the specific requests in          14   Court?

15   writing, and then we'll review it, just so that we're          15           A.     Yes.

16   not keeping a running list.        We're happy to look into    16           Q.     When did you first become aware of that?

17   it.                                                            17           A.     In early January when it was happening.

18   BY MR. COX:                                                    18           Q.     Last week you testified that you weren't

19         Q.   So looking again at the language here of the        19   sure.        Did you -- has your memory been refreshed since

20   agency memo, you said no process was formalized;               20   then?

21   right?                                                         21           A.     I read the preliminary injunction and read

22         A.   That's right.                                       22   through some old E-mails about it, yes.




                                                      Page 182                                                               Page 183

1    work out for Q2.                                               1    would say we required it.          I would say we were kind of

2          Q.   So circling back, is it fair to say then --         2    going above and beyond to show compliance by

3    is it fair to say that DHS did not believe that the            3    prioritizing SAO nationals for Q3 because they had

4    order denying the stay required it to do anything that         4    been deprioritized as part of the agency memo.

5    it wasn't already doing by virtue of the preliminary           5    BY MR. COX:

6    injunction that had been issued a couple weeks prior?          6            Q.    So you did not understand the order denying

7               MR. SNELL:     Same objections.                     7    the stay motion to actually require anything more than

8               THE WITNESS:    No.    I think we recognized that   8    the preliminary injunction?

9    we really needed to try to do more, which is why for           9                  MR. SNELL:      Same objections, and asked and

10   Q2 we looked at the possibility of sending out a               10   answered.

11   second wave of officers to plus up second quarter              11                  THE WITNESS:     I think "require" is a strong

12   circuit rides.     When that didn't work out, we went out      12   word.        I think we went out of our way to do exactly

13   of our way to try to really prioritize SAO nationals           13   what we said we were doing initially, and then after

14   in Q3 because that was something that we knew we could         14   the stay, to take a step and do even more.

15   work toward.                                                   15   BY MR. COX:

16   BY MR. COX:                                                    16           Q.     Is that a "no"?

17         Q.   Did DHS decide that the order denying the           17                  MR. SNELL:     Same objections.

18   stay motion required it to add interviews of SAO               18                  THE WITNESS:     I don't know that I would say

19   nationals to the third quarter circuit ride?                   19   it required us to do what we set out to do other than

20              MR. SNELL:     Same objections.                     20   what we had already done, but we were doing more.

21              THE WITNESS:     I wouldn't say -- again, it's      21   BY MR. COX:

22   sort of a legal interpretation.        I don't know that we    22           Q.     So it didn't require anything more, but you
                   Case 2:17-cv-00178-JLR Document 199-1 Filed 11/12/19 Page 7 of 7

                                                    Page 184                                                          Page 185

1    were in -- in order to try to show your good faith,         1         A.   Yes.

2    you decided to voluntarily add SAO nationals to the         2         Q.   I think earlier we were talking about the

3    third quarter circuit ride schedule?                        3    steps taken to implement the suspensions.       You

4              MR. SNELL:     Same objections.                   4    testified that was in regards to FTJ -- the FTJ

5              THE WITNESS:    So they were going to be added,   5    suspension.      One step you took was to stop final

6    but we went out of our way to make sure that they were      6    adjudications; right?

7    being prioritized.                                          7         A.   Uh-huh.

8    BY MR. COX:                                                 8         Q.   So in order to implement the Court's orders,

9         Q.   They were going to be added anyway?               9    is it fair to say that you resumed final

10        A.   Pursuant to the preliminary injunction, yes.      10   adjudications?

11        Q.   To the third quarter circuit ride schedule?       11        A.   Yes.

12        A.   Yes.    The preliminary injunction required us    12             MR. SNELL:     Objection.   Calls for a legal

13   to resume interviews of SAO nationals and required us       13   conclusion.

14   to resume final decisions.      So that would have been     14   BY MR. COX:

15   the case in Q3.     When the denial of the state came       15        Q.   And then -- you would say that's what you did

16   forward, we knew that we had to continue doing that,        16   to reverse the instruction, the prior instruction?

17   but we took the step further by really prioritizing,        17        A.   We resumed final adjudications in order to

18   not just resuming in a general sense, but prioritizing      18   comply with the preliminary injunction.

19   SAO nationals.                                              19        Q.   Okay.     Did you do anything other than

20        Q.   So when you say, "resuming interviews," you       20   resuming final adjudications to undo the prior

21   mean putting together circuit ride schedule as if the       21   instruction to stop final adjudications?

22   agency memo never existed?                                  22             MR. SNELL:     Same objection.
